                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                   FORT MYERS DIVISION

CLEWISTON COMMONS LLC, a
Florida limited liability company,

                 Plaintiff,

v.                                                      Case No.: 2:18-cv-339-FtM-38MRM

CITY OF CLEWISTON, MALI
GARDNER, AL PERRY, TRAVIS
REESE, DEBBIE MCNEIL and
KATHY COMBASS,

               Defendants.
                                              /

                                    OPINION AND ORDER1

       This matter comes before the Court on Defendants’ Motion to Dismiss Counts II

and III (Doc. 61) filed on March 19, 2019. Plaintiff filed a Response in Opposition (Doc.

65) on April 10, 2019, conceding that Count II for injunctive relief is an improper stand-

alone claim and agrees to the dismissal of Count II. (Doc. 65, at 2). Therefore, the only

claim at issue in this Opinion and Order is Count III – Denial of Due Process of Law.

Defendant City of Clewiston filed a Reply (Doc. 68) on April 15, 2019. For the reasons

set forth below, the Motion is granted in part.




1
  Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents or websites.
These hyperlinks are provided only for users’ convenience. Users are cautioned that hyperlinked
documents in CM/ECF are subject to PACER fees. By allowing hyperlinks to other websites, this
Court does not endorse, recommend, approve, or guarantee any third parties or the services or
products they provide on their websites. Likewise, the Court has no agreements with any of these
third parties or their websites. The Court accepts no responsibility for the availability or
functionality of any hyperlink. Thus, the fact that a hyperlink ceases to work or directs the user to
some other site does not affect the opinion of the Court.
                                      BACKGROUND

       This case involves a zoning dispute over the designation of a mobile home park in

Clewiston, Florida. Plaintiff sues the City of Clewiston (the City) and various City officials

who were involved with the zoning designation.            The Court recounts the factual

background as pled in Plaintiff’s Second Amended Complaint (Doc. 60), which it must

take as true to decide whether the Second Amended Complaint states a plausible claim.

See Chandler v. Sec’y Fla. Dep’t of Transp., 695 F.3d 1194, 1198-99 (11th Cir. 2012).

In 2006, Clewiston Commons LLC purchased a parcel of property in Clewiston that was

zoned residential and was being used as a mobile home park. Plaintiff believes that prior

to his purchase the property had been used a mobile home park for more than thirty years.

(Doc. 60, ¶ 21). In late 2006 or early 2007, Clewiston Commons sought to rezone the

property from residential to commercial. (Doc. 60, ¶ 22). Clewiston Commons claims

that it premised its request on an understanding that any change in its use would not

occur until after a feasibility study. (Doc. 60, ¶¶ 23-24). After a public hearing, the City’s

Board of Commissioners passed an ordinance granting Clewiston Commons’ rezoning

request. (Doc. 60, ¶ 28).

       Following the zoning change, the economy collapsed, and Clewiston Commons

stopped its anticipated development and continued to operate the property as a mobile

home park for the next ten years or so without issue. Every year from 2007 to 2016, the

City granted Clewiston Commons permits to operate the property as a mobile home park.

(Doc. 60, ¶ 33). That changed in 2016 when the City began to deny Clewiston Commons

permits related to its use of the property as a mobile home park. (Doc. 60, ¶ 40).




                                              2
         Clewiston Commons then applied to the City for a special exception to allow it “[t]o

operate and be able to repair/replace RV/mobile units within the park.” (Doc. 60, ¶ 44).

The Board of Commissioners denied Clewiston Commons’ application for the special

exception. Thereafter, a City code enforcement officer issued two violation notices2 to

Clewiston Commons dated October 12, 2017, for failure to comply with the commercial

zoning designation. (Doc. 60, ¶ 68). The Notices required Clewiston Commons to

remove all mobile homes from the property within 180 days and stated that failure to

correct the violations could result in the issuance of a citation or an enforcement hearing

before a special magistrate. The violations were not corrected, and Clewiston Commons

filed this lawsuit on May 14, 2018 (Doc. 1) and is currently proceeding on a Second

Amended Complaint (Doc. 60), claiming in part that Defendants “are now attempting,

under the pretext of due process, to schedule hearings and move forward with the

enforcement of the Termination Notices through monetary fines and other means, despite

the pendency of this action.” (Doc. 60, ¶ 74).

         On October 30, 2018, a special magistrate ordered the removal of all mobile

homes and that Clewiston Commons cease its use of the property as a mobile home park

within 180 days, which was April 28, 2019. The special magistrate did not determine

whether the mobile home park could continue to operate as a non-conforming use.

Plaintiff appealed the special magistrate’s order to the Twentieth Judicial Circuit in and

for Hendry County pursuant to Fla. Stat. § 162.11, styled City of Clewiston, Florida v.

Clewiston Commons, LLC, Case No: 2018-CA-0777 (the “Underlying Appeal”). The

Underlying Appeal remains pending but was stayed by the state court at the joint request



2
    Complaints # 17-0260 and 17-0261.




                                              3
of the parties pending the outcome of this litigation. The fact that the case was stayed

was not addressed by the parties in the initial briefing on the Motion to Dismiss and

because it could have an impact on Defendant’s procedural due process arguments, the

Court requested supplemental briefing on how the stay might affect the claim, if at all.

(Doc. 78). The parties have filed their supplemental briefs. (Docs. 79, 80).

                                 STANDARD OF REVIEW

        When considering a motion to dismiss under Federal Rule of Civil Procedure

12(b)(6), the court must accept all factual allegations as true and view them in a light most

favorable to the plaintiff.   See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).          This

consideration is limited “to the pleadings and exhibits attached thereto[.]” Grossman v.

Nationsbank, N.A., 225 F.3d 1228, 1231 (11th Cir. 2000) (quotations omitted). However,

a complaint must list more than mere “labels and conclusions, and a formulaic recitation

of the elements of a cause of action will not do.” Bell Atl. Corp. v. Twombly, 550 U.S.

554, 555 (2008).     Likewise, “[f]actual allegations that are merely consistent with a

defendant’s liability” are insufficient. Chaparro v. Carnival Corp, 693 F.3d 1333, 1337

(11th Cir. 2012) (internal quotations and citations omitted).

        In contrast, the Court will not dismiss a complaint where the Plaintiff pleads facts

that make the claim facially plausible. See Twombly, 550 U.S. at 570. A claim is facially

plausible when the court can draw a reasonable inference, based on the facts pleaded,

that the opposing party is liable for the alleged misconduct. See Iqbal, 556 U.S. at 678.

This plausibility standard requires “more than a sheer possibility that a defendant has

acted unlawfully.” Id. (internal quotation marks omitted) (citing Twombly, 550 U.S. at

557).   Thus, when the complaint contains “well-pleaded allegations, a court should




                                             4
assume their veracity and then determine whether they plausibly give rise to an

entitlement to relief.” Iqbal, 556 U.S. at 679.

                                        DISCUSSION

       Defendants argue in part that it is not entirely clear whether Plaintiff is raising a

substantive or procedural due process claim under Count III, simply labeling the count

“Denial of Due Process of Law.” (Doc. 60). The Court agrees. Federal Rule of Civil

Procedure 10(b) requires that a plaintiff state “[e]ach claim founded upon a separate

transaction or occurrence ... in a separate count ... whenever a separation facilitates the

clear presentation of the matters set forth.” A pleading that lumps multiple claims together

in one count is considered a shotgun pleading. Ledford v. Peeples, 605 F.3d 871, 892

(11th Cir. 2010) (vacated on other grounds). Courts in the Eleventh Circuit “roundly,

repeatedly, and consistently condemn[]” shotgun pleadings. Davis v. Coca-Cola Bottling

Co. Consol., 516 F.3d 955, 979 (11th Cir. 2008). When a plaintiff files a shotgun pleading,

district courts should require the plaintiff to replead. See Paylor v. Hartford Fire Ins. Co.,

748 F.3d 1117, 1127-28 (11th Cir. 2014) (criticizing the district court for not policing

shotgun pleadings).

       Here, although Plaintiff does specifically state “procedural due process” in

paragraphs 103 and 104 of the Second Amended Complaint, any claim for substantive

due process is not sufficiently pled. Plaintiff states in its brief (Doc. 65) for the first time

that the City’s actions were arbitrary and capricious, violating fundamental rights under

federal law.   However, there are no allegations in Count III (or in the paragraphs

incorporated into the Count) to this effect. To the extent that Plaintiff seeks to raise more

than one constitutional violation pursuant to section 1983 (i.e., a substantive due process




                                               5
violation and a procedural due process violation), it is directed to include each alleged

constitutional violation in a separate count, with the requisite supporting factual

allegations in the Third Amended Complaint.       See Arenal v. City of Punta Gorda, Fla.,

932 F. Supp. 1406, 1413 (M.D. Fla. 1996) (noting that substantive and procedural due

process are distinct causes of action); Arroyo v Judd, 8:10-cv-911-T-23TBM, 2010 WL

2465173 (M.D. Fla. June 15, 2010); Holder v. Gualtieri, 8:14-cv-3052-T-33TGW, 2015

WL 1880782, *6-7 (M.D. Fla. Apr. 24, 2015) (citing Vinyard v. Wilson, 311 F.3d 1340,

1356 (11th Cir. 2002) (distinguishing substantive and procedural due process claims).

      The Court will otherwise deny Defendants’ merits arguments without prejudice,

with leave to refile a similar motion, if appropriate, after the Third Amended Complaint is

filed. If no Third Amended Complaint is filed this case will proceed on the Second

Amended Complaint without Counts II and III.

      Accordingly, it is now ORDERED:

      Defendants’ Motion to Dismiss Counts II and III (Doc. 61) is granted in part and

denied in part to the extent that Count II as a standalone claim is dismissed with

prejudice and Count III is dismissed without prejudice to filing a Third Amended Complaint

in accordance with this Opinion and Order on or before July 2, 2019. The Motion is

denied without prejudice to the extent Defendants seek dismissal of Count III with

prejudice pursuant to Fed. R. Civ. P. 12(b)(6).

      DONE and ORDERED in Fort Myers, Florida this 18th day of June, 2019.




Copies: All Parties of Record




                                            6
